DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 3/3/21. Claims 1 and 13 are amended. The rejection of claims 1 and 13 over Kim in view of Ochi and Knapp; however, a new rejection is made in light of Byun. Claims 6-10 were previously canceled. Claims 1-5 and 11-19 are rejected finally for the reasons provided below.

Claim Interpretation
Claims 2 and 14 contain limitations to ridges on the battery contained. Based on the specification, the examiner has determined that the limitations refer to the edges formed between sides of the battery container. The examiner finds that ridges and edges are different structural features, and ridge is not synonymous with edge. The examiner notes that Applicant may act as their own lexicographer if they disclaim the full scope of a claim term in the specification. MPEP IV Since the term ridge is used to describe the structural feature of an edge throughout the specification, and the term edge is not used in the specification, the examiner is interpreting ridge to mean edge, and finds that Applicant is acting as their own lexicographer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0205895) in view of Byun (US 2015/0079460), Ochi et al. (US 2013/0034764) and Knapp (US 2015/0221899).
Regarding claims 1 and 13, Kim teaches a rectangular secondary battery enclosure comprising a battery can, or casing (26), including a rectangular bottom surface and having the shape described in the claims (Figures 1-10, [0041]).
Kim further teaches a battery lid, or cap plate (31), configured to cover an opening part of the battery casing and including external terminals (21, 22) (Figure 2, [0042]).
Kim teaches a battery container, or rechargeable battery (101), including the can (26) and lid (31) (Figure 3).
Kim teaches a continuous sheet of insulating film, or first thin film insulating member (75) that coves the six faces of the battery container (Figures 5 and 6, [0064]-[0067]). It is clearly seen in Figure 6 that the battery lid opposing part (75b) of the insulating film (75) includes opening parts for exposing the external terminals (21, 22).

With further regard to claims 1 and 13, Kim teaches the use of a protective film that coats a portion of the continuous sheet (first thin film insulating member) and covers a gap between the 
It would have been obvious to the skilled artisan to use a protective film, or second thin film insulating member, on the first thin film insulating member of the embodiment of Kim shown in Figures 5 and 6, in order to ensure that the first thin film insulating member is fully sealed to the terminals, thereby ensuring that a short of the casing is prevented by forming a water tight seal to prevent moisture condensation ([0099]-[0101]).

Further regarding claims 1 and 13, Kim does not teach that the protective film (98) is formed on a portion of each of the pair of wide-side surfaces.
Byun teaches a rectangular secondary battery enclosure (100) including a battery can (33) and lid (21). Byun further teaches an insulating film, or tapes (41, 43), covering the battery container (Figure 2).
Byun teaches tapes (42), analogous to the claimed protective film and the second thin film insulating member (98) of Kim, provided near the terminals (22, 24) on the lid (21), and covering a portion of each pair of the wide side surfaces of the battery (Figures 2 and 4).
Byun teaches that providing the tapes (42) with overlap on a portion of the side surfaces of the battery form overlap of other tapes is desirable in order to prevent permeation of a foreign material such as moisture into the case and prevent generation of damage to the rechargeable battery caused by the foreign material ([0047]).
Therefore, it would have been obvious to the person having ordinary skill in the art at the time of the invention to provide overlap of the protective film of Kim onto the wide-side surfaces of the 

With further regard to claims 1 and 13, Kim teaches the claimed invention except for each specific overlap and opening arrangement of the insulating film. It is noted that Kim teaches overlap on the top surface (Figure 6).
Ochi teaches an insulating film with overlap on the narrow side surfaces (Figure 5), and Knapp teaches an insulating film with overlap on the narrow side surfaces (Figure 2).
It would have been obvious to the skilled artisan to rearrange the overlaps in the insulating film depending on, for example, the ease of cutting or forming the film, minimizing extra thickness of the overall battery in various dimensions, and ease of assembly. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

Further regarding claims 2 and 14, it is clearly seen in Figure 6 of Kim that all corners and ridges are covered.

As for claims 3, 5, 15, and 17, Kim teaches a thermal adhesion layer used to heat fuse the insulating film (75) to the casing and to ends (75a, 75b) of the film (Figure 6, [0012]-[0014], [0066]).

With regard to claims 4 and 16, Kim is silent on the material of the insulating film.
Knapp teaches that the insulating film may include, for example, polyethylene ([0027]).


Regarding claims 12 and 19, it is seen in Figure 6 that the insulating film (75) of Kim includes an opening part formed on the battery lid opposing part to permit discharge of gas from a battery housed in the battery container through a vent member (39) (see also Figure 1,  [0043]).

With regard to claims 11 and 18, Kim teaches that the protective film, or second thin film insulating member (98), is formed from an adhesive layer (96) such as epoxy ([0096]).

Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive.
Beginning on pages 7 of the remarks, Applicant argues that Kim does not teach that the limitation requiring “a protective film that coats a portion of the continuous sheet of the insulating film on the battery lid and a portion of each of the pair of wide-side surfaces, and covers a gap between the opening part and the external terminals to form a watertight seal.”
The examiner notes that the portion of this limitation directed to the protective film covering a portion of each of the pair of wide-side surfaces was not present in the claims that were rejected over Kim in the Non-Final mailed 12/3/20. Additionally, that limitation is found to be obvious over Byun, as is discussed above.
As to Applicant’s statements in the sentences at the bottom of page 7 and top of page 8, it appears that Applicant is arguing that the protective film, or second thin film insulating member (98), of Kim does not in contact with the cap plate because Kim teaches an adhesive layer (96) for connecting the cap plate (31) or the first thin film insulating member (95) with the insulating member (98).  The examiner is unsure of why Applicant would argue that an adhesive layer, for connecting components, would prevent contact of those components. It is the adhesive layer that ensures contact of those components, as anyone having ordinary skill in the art, or anyone who uses adhesive tape (which is a thin film with an adhesive layer) in general, would easily understand.

Applicant is directed to [0047] of the instant specification from the published application (US 2017/0250388):

    PNG
    media_image1.png
    134
    426
    media_image1.png
    Greyscale

Here, Applicant’s own insulating film has the same structure as the insulating film of Kim, except Applicant does not name the adhesive layer as a separate component. Does this adhesive layer, from Applicant’s own invention, prevent contact between the insulating film (50) and the battery container? If so, it would appear that the limitation at issue is not supported by the instant specification and would necessitate a rejection under 112 (a).

As to Applicant’s statement in the first full paragraph of page 8, that Kim does not teach that the thin film (98) and adhesive layer (96) do not extend on to either wide side, the examiner again notes that this limitation is a new limitation, and is addressed above over Byun. Applicant is also directed to the teachings of Byun for this newly filed limitation in response to Applicant’s arguments on pages 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.